     Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

LEE SWIMMING POOLS, LLC, f/k/a                                        PLAINTIFF
BAY POOL COMPANY, LLC

v.                                             CAUSE NO. 1:18CV118-LG-RHW

BAY POOL COMPANY
CONSTRUCTION, LLC, and ADAM                          DEFENDANTS/COUNTER-
LANDRUM                                                       PLAINTIFFS

v.

LEE SWIMMING POOLS, LLC, f/k/a
BAY POOL COMPANY, LLC; JOEL
LEE, individually and as the
agent/member of LEE SWIMMING
POOLS, LLC                                            COUNTER-DEFENDANTS


BAY POOL COMPANY
CONSTRUCTION, LLC, and ADAM                        THIRD-PARTY PLAINTIFFS
LANDRUM

v.

LEE SWIMMING POOLS, LLC, f/k/a
BAY POOL COMPANY, LLC; JOEL
LEE, individually and as the
agent/member of LEE SWIMMING
POOLS, LLC; and JOEL BUCHANAN,
individually and as the agent/member
of ISLAND VIEW POOLS, LLC
                                                 THIRD-PARTY DEFENDANTS



          ORDER REGARDING SUMMARY JUDGMENT MOTIONS

      BEFORE THE COURT are three summary judgment motions in this breach

of contract case. First is the fully briefed [95] Motion for Summary Judgment filed
     Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 2 of 16




by Plaintiffs/Counter-Defendants Lee Swimming Pools, LLC, f/k/a Bay Pool

Company, LLC and Joel Lee. Second are two motions for which there was no reply

brief filed: the [96] Motion for Summary Judgment filed by Counter-Defendants

Island View Pools, LLC and Joel Buchanan, and the [102] Motion for Summary

Judgment or to Dismiss filed by Defendant/Counter-Plaintiff Adam Landrum.

Because these motions involve common issues of law and fact, they are resolved

together.

      After due consideration, the Court concludes that the claims against Adam

Landrum should be dismissed; the breach of contract claims that are at the heart of

this case should go to the jury; and the remainder of the claims do not have

sufficient factual support to create a jury question. The Motions are therefore

granted in part and denied in part.

                                 BACKGROUND

      This is a breach of contract action. Plaintiff Lee Swimming Pools, LLC sold

the assets of Bay Pool Company, LLC to Bay Pool Company Construction, LLC

(“BPCC”) for $200,000 in February 2016. The contract provided for a $50,000 down

payment, with the remaining $150,000 to be paid by monthly payments calculated

from monthly sales and supplier rewards. (Am. Compl. Ex. A, at 1-2, ECF No. 3-1.)

Lee Swimming Pools alleges that BPCC stopped making payments after August

2017, when the outstanding balance was $96,988.10. (Am. Compl. 3, ECF No. 3.)

Lee Swimming Pools’ claims against BPCC and its president Adam Landrum are




                                        -2-
     Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 3 of 16




for breach of contract, tortious breach of contract, breach of the implied duty of good

faith and fair dealing, and unjust enrichment.

      BPCC and Landrum (the “Landrum Parties”) filed [8] counterclaims against

Lee Swimming Pools, LLC for breach of contract and related torts, seeking

compensatory and punitive damages. The Landrum Parties also filed a [24] third-

party complaint against Island View Pools, LLC, its sole member Joel Buchanan

(the “Buchanan Parties”), and Joel Lee. The third-party complaint includes claims

of breach of contract and related torts and seeks compensatory and punitive

damages.

      The summary judgment motion filed by Lee Swimming Pools and Joel Lee

(the “Lee Parties”) asserts that they are entitled to summary judgment as to all

claims against them in the First Amended Counterclaim and the Third-Party

Complaint. The Buchanan Parties’ summary judgment motion asserts that they

are entitled to summary judgment as to all claims against them in the Third-Party

Complaint. Adam Landrum’s motion asserts that he is entitled to dismissal or

summary judgment as to all claims against him in the First Amended Complaint.

                                    DISCUSSION

1. Breach of Contract

      “A breach-of-contract case has two elements: (1) ‘the existence of a valid and

binding contract,’ and (2) a showing ‘that the defendant has broken, or breached it.’”

Maness v. K & A Enters. of Miss., LLC, 250 So. 3d 402, 414 (Miss. 2018) (quoting

Bus. Commc’ns, Inc. v. Banks, 90 So.3d 1221, 1224 (Miss. 2012)). Only Adam



                                         -3-
     Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 4 of 16




Landrum, in his separately filed summary judgment motion, disputes the existence

of a valid and binding contract. Adam Landrum argues that he, as an individual,

was not a party to the Agreement, and therefore he cannot be liable for a breach of

the Agreement. As for the remaining parties, their positions are as follows:

      1) the Lee Parties argue that they “assisted with the orderly transition of the

business to the Landrum parties for a longer period than was required” but the

Landrum Parties have not paid the Lee Parties the full amount due under the

Agreement. (Lee Parties Mem. 4, ECF No. 97.)

      2) the Landrum Parties argue that the Lee Parties materially breached the

Agreement by violating the noncompete clause, and thereby relieved the Landrum

Parties of their obligation to pay the full amount due. According to the Landrum

Parties, the Lee Parties violated the noncompete clause by engaging in pool

construction business with the Buchanan Parties in Mississippi.

      A. Adam Landrum’s Motion to Dismiss or for Summary Judgment

      Adam Landrum, individually, moves for dismissal of the breach of contract

and related claims made against him by Lee Swimming Pools, LLC in the First

Amended Complaint. Adam argues that he is not a party to the Agreement; he

merely signed it as President of BPCC. The Lee Parties argue that Adam pledged

his personal assets as collateral for the debt owed on the Agreement, and therefore

“he is properly before this Court as a necessary and named defendant that has

participated in breaching the Agreement, causing harm to the Lee parties.” (Lee

Parties Mem. Resp. 3, ECF No. 112.) The provision at issue reads:



                                        -4-
     Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 5 of 16




       Buyer agrees to the following payment terms of the remaining owed
       $150,000. Buyer will maintain professional accountant to oversee
       books. 2% of total sales will be paid to seller monthly until $150,000 is
       paid back. Any dollar rewards from suppliers shall be paid to seller
       toward the balance. Seller retains rights to all items included in the
       sale, future purchases of Adam Landrum/Bay Pool Company
       Construction and personal assets of Adam Landrum until the full
       balance of $200,000 is paid in full.

(Asset Purchase Agmt. 5, ECF No. 96-7) (ECF pagination).

       This provision does not make Adam Landrum a party to the Agreement. It

merely purports to make him a guarantor of BPCC’s obligations. The parties to the

Agreement are the LLC’s, who are the “buyer” and “seller.”




(Id. at 1.) Each principal signed the Agreement on behalf of his respective LLC, but

neither signed as an individual.




(Id. at 6.)


                                         -5-
     Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 6 of 16




      Adam Landrum, as an individual, is not a party to the Agreement. Lee

Swimming Pools’ claims against Adam Landrum for breach of contract, breach of

the implied duty of good faith and fair dealing, and tortious breach of contract must

all be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6). See Rosenfelt

v. Mississippi Dev. Auth., 262 So. 3d 511, 517 (Miss. 2018), reh’g denied (Feb. 7,

2019)( Because the alleged agreements were with the LLCs Rosenfelt was

representing, he has no right to enforce the agreements personally, even if

the LLCs were entirely owned and operated by him. It is fundamental corporation

and agency law that a corporation's shareholder and contracting officer has no

rights and is exposed to no liability under the corporation's contracts.). Each of

these claims requires the showing of a valid and enforceable contract between Adam

Landrum and Lee Swimming Pools. The facts alleged in the First Amended

Complaint and its attachments are insufficient to state any breach of contract claim

against Adam Landrum that is plausible on its face. See Phillips v. City of Dallas,

Tex., 781 F. 3d 772, 775-76 (5th Cir. 2015) (citing Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)).

      Additionally, Adam moves for dismissal of Lee Swimming Pools’ unjust

enrichment claim. “Unjust enrichment applies to situations ‘where there is no legal

contract and “the person sought to be charged is in possession of money or property

which in good conscience and justice he should not retain but should deliver to

another.”’” Ground Control, LLC v. Capsco Indus., Inc., 120 So. 3d 365, 371 (Miss.

2013) (emphasis omitted) (quoting Powell v. Campbell, 912 So. 2d 978, 982 (Miss.



                                         -6-
     Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 7 of 16




2005)). In support of his motion, Adam argues that 1) there is no allegation he

received any payment that he should not retain; 2) he is not actually in possession

of money or property belonging to Lee Swimming Pools; and 3) the money allegedly

owed in this case is subject to a legally binding contract between Lee Swimming

Pools and BPCC.

      Lee Swimming Pools did not respond to this portion of Adam Landrum’s

Motion. Review of the allegations shows that the unjust enrichment claim is, in

actuality, a breach of contract claim. Lee Swimming Pools alleges that

      Bay Pool Construction represented that it would pay $200,000.00 for
      the purchase of the construction and maintenance company. Landrum
      guaranteed the payment. However, Bay Pool Construction has never
      provided the recapitulation of the monthly sales to show that it was
      making the correct payments toward the balance. Further Bay Pool
      Construction ceased making any payments following August 1, 2017.
      Bay Pool Construction and Landrum have failed to pay the total
      purchase price of the contract, leaving $96,988.10 due and owing.
      Therefore, they have been unjustly enriched at the expense of Lee
      Swimming Pools.

(Am. Compl. 5-6, ECF No. 3.) In other words, BPCC made sales, failed to forward

the contracted portion of sales to Lee Swimming Pools, and Adam Landrum has not

made good on his “guarantee.”

      Because Adam Landrum is not a party to the Agreement, the “guarantee”

language is unenforceable against him as a matter of contract. Additionally, the

allegation is that BPCC – not Adam Landrum – received and retained funds that

belong to Lee Swimming Pools. This allegation does not state a plausible claim that

Adam Landrum has possession of funds belonging to Lee Swimming Pools. For




                                        -7-
     Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 8 of 16




these reasons, the unjust enrichment claim against Adam Landrum should be

dismissed pursuant to Fed. R. Civ. P. 12(b)(6).

      B. The LLC’s Breach of Contract/Breach of the Duty of Good Faith and Fair
      Dealing Claims

      There is no dispute that BPCC did not pay the full amount due under the

Agreement, and thus no question that it breached the Agreement. According to the

First Amended Complaint, BPCC’s last payment to Lee Swimming Pools was made

around August 1, 2017. The repayment term specified that “2% of total sales will be

paid to seller monthly until $150,000 is paid back.” (Asset Purchase Agmt. 5, ECF

No. 96-7.) Lee Swimming Pools requested an accounting by letter dated October 24,

2017 to confirm that BPCC was in compliance with the Agreement. (Am. Compl.

Ex. B, at 2, ECF No. 3-2 (ECF pagination).)

      The Landrum Parties produced evidence in support of their argument that

their failure to pay was excused because the Lee Parties materially breached the

Agreement first by violating the noncompete clause. Specifically, Bay Pool

Company, LLC applied for and obtained a permit on September 20, 2017 to

construct a swimming pool in Bay St. Louis, Mississippi. (Landrum Parties’ Resp.

in Opp. to Buchanan Parties’ Mot. for Summ. J. Ex. 7, ECF No. 113-8.) The Asset

Purchase Agreement forbids Bay Pool Company, LLC from “providing swimming

pool construction and maintenance for a period of five (5) years” in Mississippi and

Louisiana. (Asset Purchase Agmt. 3, ECF No. 96-7.)

      Both Joel Lee and Joel Buchanan testified that Buchanan (the principal of

Island View Pools, LLC) actually applied for the permit in Bay Pool Company,

                                         -8-
     Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 9 of 16




LLC’s name. (Joel Lee Dep. 78, ECF No. 115-9; Buchanan Dep. 15, ECF No. 115-

10.) Lee testified he had no knowledge that Buchanan had obtained a pool

construction permit in Bay Pool Company’s name. (Joel Lee Dep. 78-79, ECF No.

115-9.) Whittney Landrum testified she was familiar with and recognized Lee’s

signature on the permit. (Whittney Landrum Dep. 60, ECF No. 115-4.) This

evidence presents a credibility issue not suitable for resolution on summary

judgment. Instead, a jury must make the credibility choices and factual findings

necessary to resolve the breach of contract claims between Lee Swimming Pools and

BPCC.

      Because the breach of contract claims should proceed to trial, the claims for

breach of the duty of good faith and fair dealing should likewise proceed to trial.

Constr. Servs., L.L.C. v. Indus. & Crane Servs., Inc., No. 1:17CV304-HSO-JCG, 2019

WL 1246482, at *6 (S.D. Miss. Mar. 18, 2019).

      C. Tortious Breach of Contract

      A tortious breach of contract is a breach of contract coupled with “some

intentional wrong, insult, abuse, or negligence so gross as to constitute an

independent tort.” Wilson v. Gen. Motors Acceptance Corp., 883 So.2d 56, 66 (Miss.

2004). The claim has been brought by the Landrum Parties against the Lee Parties,

(3d Party Compl. 5, ECF No. 24) and by Lee Swimming Pools against the Landrum

Parties. (Am. Compl. 4-5.)




                                         -9-
     Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 10 of 16




         First, this claim is not viable to the extent it has been brought against or by

individual defendants Adam Landrum and Joel Lee because neither is a contracting

party.

         Next, BPCC’s evidence supporting its claim against Lee Swimming Pools is

that Buchanan “admitted” he obtained the pool construction permit for Lee.

(Landrum Parties’ Mem. Resp. to Lee Parties’ Mot. Summ J. 6, CF No. 116.) This

evidence does not show a separate tort, but is simply the method by which Lee

Swimming Pools is alleged to have committed a breach of contract. For its part, Lee

Swimming Pools alleges that the BPCC’s “failure to respond in any meaningful way

to Lee Swimming Pools’ notifications of a breach of the contract has caused, and

continues to cause, Lee Swimming Pools to be exposed to damages as a result of the

delays in payment.” (Am. Compl. 5, ECF No. 3.) These allegations describe an

ordinary course of events attendant to a breach of contract, not actions that

constitute an independent tort.

         The Court concludes that even if the jury were to find that one of the

contracting LLCs breached the Agreement, neither LLC has made sufficient

allegations or produced evidence that would allow a jury to find that the breach was

tortious. For these reasons, the tortious breach of contract claim will be dismissed

as to all parties.

3.       Potential Interference with Contract and Advantageous Business
         Activities

         The Landrum Parties bring a claim of “potential interference with contract

and advantageous business activities” against the Lee Parties and the Buchanan

                                           - 10 -
    Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 11 of 16




Parties. (3d Party Compl. 5-6, ECF No. 24.) The Court construes this as claims of

tortious interference with contract and tortious interference with business relations.

       The Fifth Circuit has set out the elements necessary to establish a tortious

interference claim:

       Pursuant to Mississippi law, tortious interference with business
       relations requires showing: “(1) the acts were intentional and willful;
       (2) the acts were calculated to cause damage to the plaintiffs in their
       lawful business; (3) the acts were done with the unlawful purpose of
       causing damage and loss without right or justifiable cause on the part
       of the defendant (which constitutes malice); and (4) actual loss and
       damage resulted.” PDN, Inc. v. Loring, 843 So. 2d 685, 688 (Miss.
       2003). In addition to the above elements, tortious interference with
       contract includes malicious interference with a valid contract. Levens
       v. Campbell, 733 So. 2d 753, 759-61 (Miss. 1999).

Cooper Tire & Rubber Co. v. Farese, 423 F.3d 446, 458-59 (5th Cir. 2005) (emphasis

in original).

       The Court notes initially that a party to a contract cannot be liable for

tortious interference with the same contract. Gulf Coast Hospice LLC v. LHC Grp.

Inc., 273 So. 3d 721, 745 (Miss. 2019). Because Lee Swimming Pools was a party to

the contract, BPCCs tortious interference with contract claim against it must be

dismissed.

       The acts BPCC submits support its tortious interference claim are that 1)

Joel Lee “transported and delivered a fiberglass pool to a residence in Mississippi;”

2) Joel Buchanan and Island View Pools have done business with Joel Lee and Lee

Swimming Pools; and 3) “Joel Buchanan has responded to customer

requests/questions on Lee Swimming Pools’ Facebook page about pool construction

in Mississippi.” (3d Party Compl. 3-4, ECF No. 24.)

                                         - 11 -
    Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 12 of 16




      BPCC asserts that the “most important evidence” of acts supporting its claim

is Joel Buchanan’s testimony that he signed the Bay Pool Company permit

application for Joel Lee, because “[t]hat is evidence of the intention to interfere and

collusion to harm.” (Id. at 9.) BPCC also points to deposition testimony from

Whittney Landrum. Whittney stated that on some unspecified date, she observed

“Joel Buchanan [ ] picking up Joel Lee’s equipment.” (Whittney Landrum Dep. 31,

ECF No. 115-4.) She followed Buchanan to a jobsite in Diamondhead, Mississippi.

(Id.) Additionally, Whittney noted similarities between Facebook pages for Island

View Pools and Lee Swimming Pools, and potential referrals from Lee Swimming

Pools to Island View Pools. The remainder of her testimony relates a number of

things she was told by other parties about the activities of Joel Lee, Joel Buchanan,

and their respective LLCs. (Landrum Parties Mem. Resp. to Lee Swimming Pools,

LLC’s Mot. Summ. J. 7-9, ECF No. 116.) The statements of other people are not

competent summary judgment evidence when offered through Whittney’s

testimony, so they must be disregarded.

      Whittney’s testimony about Buchanan’s use of Lee’s equipment does not

establish tortious interference. The Agreement does not prohibit Joel Lee from

allowing others to use his equipment, and he has a lawful right to do so. See Gulf

Coast Hospice LLC v. LHC Grp. Inc., 273 So. 3d 721, 746 (Miss. 2019) (interference

complained of must be wrongful in order to be actionable). The Agreement also does

not prohibit Lee Swimming Pools from advertising, nor does it require Lee

Swimming Pools to refer any pool construction inquiry to BPCC beyond an initial



                                         - 12 -
    Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 13 of 16




thirty-day transition period.1. There is nothing inherently wrongful about these

activities. Since tortious interference with business relations occurs only when “a

person unlawfully diverts prospective customers away from one’s business,” Par

Industries, Inc. v. Target Container Co., 708 So. 2d 44, 48 (Miss. 1998), there is no

question of material fact for the jury concerning this claim.

       However, Bay Pool Company’s pool construction permit is another matter,

because that indicates a direct violation of the Agreement. Evidence of who signed

the application, and thus committed the act, is conflicting. Nevertheless, it was an

intentional and willful act, satisfying the first element of a tortious interference

claim. Whether the act was calculated to cause damage or done with the unlawful

purpose of causing damage and loss to BPCC are questions of motive and intent not

appropriate for resolution on summary judgment. See Cooper Tire & Rubber Co.,

423 F.3d at 459. There is some evidence of actual loss and damage BPCC suffered

as a result. BPCC’s Rule 30(b)(6) deponent – Whittney Landrum – testified that at

the time of her deposition she did not know how many pools BPCC had lost out on

constructing. (BPCC Dep. 90, ECF No. 95-6.) But she did estimate that BPCC had

lost around $1.2 million “after Joel Lee and [Buchanan] came in cahoots and he

began competing.” (Id. at 88.) Some of this loss can be attributed to the pool

construction permit applied for in the name of Bay Pool Company. For this reason,




1  The Agreement provides that the “Seller agrees to provide a . . . 30-day
transition period . . . . During this period seller will use their best efforts to promote
the business of the buyer and effect an orderly transition of all customers to the
buyer.” (Buchanan Mot. Summ. J. Ex. G, at 2, ECF No. 96-7.)
                                          - 13 -
    Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 14 of 16




the Court finds sufficient evidence to present a jury question on BPCC’s claim of

tortious interference with contract against Joel Lee and Joel Buchanan.

4. Civil Conspiracy and Collusion

      In Mississippi, a claim of civil conspiracy “requires a finding of: (1) two or

more persons or corporations; (2) an object to be accomplished; (3) a meeting of the

minds on the object or course of action; (4) one or more unlawful overt acts; and (5)

damages as the proximate result.” Braddock Law Firm, PLLC v. Becnel, 139 So. 3d

722, 726 (Miss. Ct. App. 2013). “For a civil conspiracy to arise, the alleged

confederates must be aware of the fraud or wrongful conduct at the beginning of the

agreement.” Bradley v. Kelley Bros. Contractors, 117 So. 3d 331, 339 (Miss. Ct. App.

2013). “And even if there is a clear agreement on the front end, ‘[a] conspiracy

standing alone, without the commission of acts causing damage is not actionable.’”

Id. (quoting 15A C.J.S. Conspiracy § 7). “Mississippi follows the rule of almost all

jurisdictions in uniformly requiring that civil conspiracy claims be predicated upon

an underlying tort that would be independently actionable.” Waggoner v. Denbury

Onshore, L.L.C., 612 F. App’x 734, 739 (5th Cir. 2015) (citations omitted).

      The Lee Parties argue that there is no evidence that the Lee and Buchanan

Parties conspired or colluded against the Landrum Parties; that the only evidence

in support of this claim is merely hearsay and innuendo. The Lee Parties

specifically argue that the Landrum Parties have not produced any admissible

evidence that the Lee and Buchanan Parties formed a partnership, entered into a

contract to form a business, exchanged monies in furtherance of a business, or



                                         - 14 -
    Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 15 of 16




performed any other act in furtherance of starting or operating a business to

compete with the Landrum Parties.

      The Landrum Parties argue that “through conspiracy and collusion the

Buchanan parties assisted the Lee parties in breaching their duties to the Landrum

parties.” (Landrum Parties Resp. Mem. To Pl. Mot. Summ. J. 13, ECF No. 116.)

The Landrum Parties contend that the record is replete with admissible evidence of

conspiracy and collusion. (Id.). The facts cited are those testified to by Whittney

Landrum above, which are either not suggestive of wrongdoing or offered only in

the form of inadmissible hearsay. (See id. 10-12.) The Court therefore finds no

question of material fact for the jury on the civil conspiracy claim.

5. Damages

      The Lee Parties argue that the Landrum Parties have failed to provide any

proof of lost income and increased expenses as claimed in the Amended Complaint.

Monetary damages are not an element of a breach of contract claim, and the Court

earlier noted testimony from BPCC’s 30(b) deponent that provided enough evidence

of monetary damages to allow the jury to consider that as a remedy. See Home Base

Litter Control, LLC v. Claiborne Cty., 183 So. 3d 94, 102 (Miss. Ct. App. 2015) (“[A]

plaintiff seeking monetary damages for breach of contract must put into evidence,

with as much accuracy as possible, proof of the damages being sought.”).

                                    CONCLUSION

      There are questions of material fact regarding BPCC’s and Lee Swimming

Pools’ claims of breach of contract and breach of the duty of good faith and fair



                                         - 15 -
    Case 1:18-cv-00118-LG-RHW Document 120 Filed 04/29/20 Page 16 of 16




dealing. BPCC has also shown a question of material fact concerning its tortious

interference with contract claim against Joel Lee and Joel Buchanan. The

remainder of the parties’ claims lack sufficient evidence to create a question of

material fact and will be dismissed.

      IT IS THEREFORE ORDERED AND AJDUDGED that the [95] Motion

for Summary Judgment filed by Plaintiffs/Counter-Defendants Lee Swimming

Pools, LLC, f/k/a Bay Pool Company, LLC and Joel Lee is DENIED as to the breach

of contract and breach of the duty of good faith and fair dealing claims against it.

The Motion is GRANTED in all other respects.

      IT IS FURTHER ORDERED AND ADJUDGED that the [96] Motion for

Summary Judgment filed by Counter-Defendants Island View Pools, LLC and Joel

Buchanan is DENIED as to the claim of tortious interference with contract claim

brought by Bay Pool Company Construction, LLC, and GRANTED in all other

respects.

      IT IS FURTHER ORDERED AND ADJUDGED that the [102] Motion to

Dismiss pursuant to Fed. R. Civ. 12(b)(6) by Defendant/Counter-Plaintiff Adam

Landrum is GRANTED.

        SO ORDERED AND ADJUDGED this the 29th day of April, 2020.

                                                  s/   Louis Guirola, Jr.
                                                       LOUIS GUIROLA, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                         - 16 -
